DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-11, 13-19, 21-27 and 29-32 are allowed.
With respect to claim 1, claim 1 is allowed since Vemireddy in view of Beaucoup does not teach “one or more additional non-beamforming microphone(s) configured to resolve second audio input signals within a restricted second frequency range such that the additional non-beamforming microphone(s) are coupled to the microphone array”. Instead, Vemireddy only teaches the use of beamforming microphones to resolve signals and Beaucoup does not teach the conjunctive use of both beamforming and non-beamforming microphones to resolve audio input signals. Thus, claim 1 is allowed. Claims 9 and 17 are allowed for similar reasons as claim 1. Claims 2-3, 5-8, 10-11, 13-16, 18-19, 21-27 and 29-32 are allowed for their dependencies on claims 1, 9 and 17. 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY H TRUONG whose telephone number is (571)272-3836.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsang Fan can be reached on (571)272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.